EXHIBIT 23.1 INDEPENDENT REGISTERED ACCOUNTING FIRM CONSENT We consent to the usewithin this Registration Statement on Form S-1/A of Metiscan, Inc. of our report dated September 3, 2010, relating to the consolidated balance sheets of Metiscan Inc., as of December 31, 2009 and 2008 and the related consolidated statements of operations, shareholders’ equity and cash flows for years then ended.We also consent to the reference to us under the heading "Experts" in such Registration Statement. Eugene M. Egeberg, CPA Baltimore, MD September 8, 2010
